FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      January 16, 2019

                                    No. 04-18-00845-CV

                                  Raymond G. ROMERO,
                                        Appellant

                                             v.

                                   Frank HERRERA Jr.,
                                         Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI08392
                        Honorable Karen H. Pozza, Judge Presiding


                                      ORDER

       The appellee’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to January 25, 2019.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court